DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-17, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a process for extracting trichomes form non-trichome materials with the specific order of steps as claimed.  While the individual acts of using multiple mesh separation and air flocking has been known in the field of papermaking, the specific use of separating trichomes from a plant source in the specific set of wetting, spraying, and separating steps has not been explicitly taught int eh prior art.  Taking this material and then performing air floating to remove at least a portion of the trichomes has not been directly stated.  While it would have been possible for the average artisan to utilize these known separating procedures, there is a lack of motivation to do so to the combination of trichome and non trichome materials form a plant source with the goal of producing an extraction of trichomes form the base plant material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748